Citation Nr: 1134925	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-26 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post (s/p) excision of herniated nucleus pulposis with degenerative arthritis of the lumbosacral spine currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for Addison's disease.

3.  Whether new and material evidence was received in order to reopen a claim for service connection for history of spondylosis, cervical spine. 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Cleveland, Ohio.  This claim came to the Board from the RO in New York, New York.

Recent correspondence suggests that the appellant is planning to use an attorney as his representative.  No designation form is on file, so currently he is considered to be unrepresented in the course of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge at the RO.  His hearing was scheduled for a date in April 2011.  The Veteran requested that his hearing be adjourned in or to enable him to retain an attorney and obtain evidence in support of his claim.  He also submitted medical documentation indicating that he was unable to travel at that time.  A notation on the March 2011 letter scheduling the hearing indicated that it was to be "rescheduled."  However, there is no indication that the hearing was ever rescheduled as requested by the Veteran.  There is no indication that the hearing request has been withdrawn.  Thus, a remand is required in order to afford the Veteran his hearing. 

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate action to schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the claims folder.  If the Veteran decides that he does not want to wait for a hearing, he should withdraw the hearing request in writing to the RO.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


